United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1346
                        ___________________________

                                  Jose P. Mendez

                             lllllllllllllllllllllPetitioner

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: September 13, 2012
                            Filed: September 19, 2012
                                  [Unpublished]
                                  ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Jose Mendez, a citizen of El Salvador, petitions for review of an order of the
Board of Immigration Appeals, which affirmed an immigration judge’s decision and
denied him asylum, withholding of removal, and relief under the Convention Against
Torture (CAT).1 After careful review, we find no basis for reversal, as the denials of
relief were all supported by substantial evidence on the administrative record as a
whole. See Khrystotodorov v. Mukasey, 551 F.3d 775, 781-84 (8th Cir. 2008)
(substantial-evidence standard for asylum claim; denial of asylum dictates same
outcome on withholding-of-removal claim and CAT claim based on same underlying
factual allegations). Accordingly, we deny the petition for review. See 8th Cir. R.
47B.
                       ______________________________




      1
       We lack jurisdiction to consider Mendez’s request for humanitarian asylum
because it was not first raised before the BIA. See Doe v. Holder, 651 F.3d 824, 830
(8th Cir. 2011).

                                         -2-